Order entered March 25, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-16-00671-CV

ST. JOHN MISSIONARY BAPTIST CHURCH, SYMPHUEL ANDERSON,
        BEVERLY DAVIS AND PATRICIA MAYS, Appellants

                                        V.

    MERLE FLAKES, ELOISE SQUARE, MARY JO EVANS, ANNIE
     KATHERINE WHITE, ELLA MAE ROLLINS, EDDIE ABNEY,
   GWEDOLYN BROWN, MARK HORTON, DAVID PAILIN, SR., DEE
           PATTERSON AND PENNY WHITE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-04696

                                     ORDER

      Before the Court is appellants’ unopposed motion for extension of time to

file appellants’ amended brief in which appellants request a fourteen-day extension

of time. We GRANT appellants’ request for an extension and ORDER appellants

to file, within THIRTY DAYS of the date of this order, an amended brief. We

further ORDER that, in the event appellants file an amended brief, appellees may,
but are not required, to file an amended brief no later than THIRTY DAYS

thereafter.

                                      //s/   DAVID EVANS
                                             JUSTICE